Citation Nr: 1723760	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-33 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pseudofolliculitis barbae.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbosacral strain.  

3.  Entitlement to service connection for gum disease.  

4.  Entitlement to a compensable disability rating for onychomycosis prior to August 27, 2012, and an increased disability rating in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from March 1976 to April 1986.  He also had dishonorable active duty service from April 1986 to July 1988.  

These matters come to the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Central Office hearing in Washington, D.C., in April 2017, and a transcript of the hearing has been associated with the claims file.  At that time, the Veteran also submitted additional evidence in the form of VA treatment records, along with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ); therefore, the Board has properly considered it herein.  38 C.F.R. § 20.1304(c) (2016).  


FINDINGS OF FACT

1.  An October 1989 RO decision denied the Veteran's claim of entitlement to service connection for pseudofolliculitis barbae.  The Veteran did not appeal that decision or submit new and material evidence within one year of the decision.  

2.  Evidence received since the October 1989 RO decision is either previously of record, cumulative or redundant of evidence already of record, or does not relate to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for pseudofolliculitis barbae, and therefore, does not raise a reasonable possibility of substantiating the claim.  

3.  An October 1991 RO decision denied the Veteran's claim of entitlement to service connection for lumbosacral strain.  The Veteran did not appeal that decision or submit new and material evidence within one year of the decision.  

4.  Evidence received since the October 1991 RO decision is either previously of record, cumulative or redundant of evidence already of record, or does not relate to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for lumbosacral strain, and therefore, does not raise a reasonable possibility of substantiating the claim.  

5.  Gum disease did not have onset during active service and is not otherwise etiologically related to active service.  

6.  Prior to August 27, 2012, the Veteran's onychomycosis was manifested by no worse than less that 5 percent of his entire body being affected, with no exposed areas affected, and treatment with topical therapy but without systemic therapy such as corticosteroids or other immunosuppressive drugs.  

7.  From August 27, 2012, the Veteran's onychomycosis was manifested by no worse than at least 5 percent but less than 20 percent of his entire body being affected, with no exposed areas affected, and treatment with topical therapy but without systemic therapy such as corticosteroids or other immunosuppressive drugs.  



CONCLUSIONS OF LAW

1.  The October 1989 RO decision denying the Veteran's claim of entitlement to service connection for pseudofolliculitis barbae is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for pseudofolliculitis barbae has not been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  

3.  The October 1991 RO decision denying the Veteran's claim of entitlement to service connection for lumbosacral strain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

4.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for lumbosacral strain has not been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  

5.  The criteria for service connection for gum disease have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

6.  The criteria for a compensable disability rating for onychomycosis prior to August 27, 2012, and an increased disability rating in excess of 10 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Code (DC) 7806 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

I.  New and Material Evidence - Generally  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2016).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

I.A.  New and Material Evidence - Pseudofolliculitis Barbae  

In October 1988, the Veteran submitted a claim for service connection for pseudofolliculitis barbae alleging that the disability had its onset during service.  In an October 1989 rating decision, the RO denied the claim because it determined that the Veteran's pseudofolliculitis barbae had existed prior to service and was not aggravated in service.  Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the October 1989 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2016).  

Since the prior final October 1989 RO decision, evidence added to the record includes VA treatment records, a personnel record documenting the Veteran's in-service profile for pseudofolliculitis barbae, and the Veteran's lay statements and testimony.  While such evidence is new, in that it was not of record at the time of the previous October 1989 RO decision, it is not material because it does not relate to an unestablished fact necessary to substantiate the claim, namely that the Veteran's pseudofolliculitis barbae, which was previously found to have existed prior to service, was aggravated by active service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.156(a), 3.306 (2016).  Significantly, the Veteran has presented no probative medical evidence to establish aggravation of the preexisting disorder.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); Crowe v. Brown, 7 Vet. App. 238, 246 (1995); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  The Veteran's allegation that it had its onset in service was previously alleged at the time of the October 1989 rating decision.  Given that the evidence submitted is not both new and material, reopening of the Veteran's claim of entitlement to service connection for diabetes mellitus type II is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

I.B.  New and Material Evidence - Lumbosacral Strain  

The Veteran's claim of entitlement to service connection for lumbosacral strain was previously denied in an October 1991 RO decision because the RO determined that no such condition was incurred in or aggravated by service.  Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the October 1991 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), 20.302, 20.1103.  

Since the prior final October 1991 RO decision, evidence added to the record includes VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and the Veteran's lay statements and testimony.  While such evidence is new, in that it was not of record at the time of the previous October 1991 RO decision, it is not material because it does not relate to an unestablished fact necessary to substantiate the claim, namely that a current back disability, to include lumbosacral strain, had onset during active service or is otherwise etiologically related to active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2016).  

To the extent that an April 2013 private treatment record from Dr. J. B. documented the Veteran's report of an in-service low back injury, such evidence does not establish a basis to reopen the claim because it is merely the examiner writing down what the Veteran reported to him, and the Veteran had previously alleged that he developed a low back disorder due to an injury in service.  The examiner did not subsequently attribute the onset of the Veteran's low back disability to a disease or injury in service. 

Given that the evidence submitted is not both new and material, reopening of the Veteran's claim of entitlement to service connection for lumbosacral strain is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

II.  Service Connection - Gum Disease  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran claims entitlement to service connection for gum disease.  Specifically, he has testified that when he first went into active service, he was diagnosed with pyorrhea, or periodontitis, of the gums.  

Service treatment records do not document complaints, treatment, or diagnosis of chronic gum disease during active service.  A February 1976 enlistment examination documents a normal relevant clinical evaluation.  While it is clear that the Veteran received subsequent dental treatment during active service, such treatments are consistently noted to be "prophy" procedures, or prophylaxis cleaning treatments aimed at preventing dental disease.  See Dorland's Illustrated Medical Dictionary 1527 (32d ed. 2012).  Notably, upon dental examination in March 1976, there was no periodontitis or gingivitis indicated.  In February 1984, the Veteran complained of a cracked tooth, which was diagnosed as caries, or tooth decay, which was treated via root canal.  Id. at 296.  Significantly, upon separation examination in February 1985, a clinical evaluation of the Veteran's mouth was normal, including an acceptable dental examination with no noted gum disease; although, the Veteran contemporaneously reported severe tooth or gum trouble, the physician clarified this related to his in-service root canal, without mention of any gum disease.  

Post-service treatment records do not document any chronic gum disease until August 2004, when it is first listed within VA treatment records.  Thereafter, chronic periodontitis is consistently documented within VA treatment records.  

Significantly, there is no probative evidence of a nexus between the Veteran's current chronic periodontitis and his active service.  The record in this case is negative for any indication, other than the Veteran's own lay assertions, that his chronic gum disease is associated with his active service.  The Board has nevertheless considered the Veteran's lay statements and testimony, which are probative insofar as they report symptomatology capable of lay observation, see Layno v. Brown, 6 Vet. App. 465 (1994); however, to the extent that the Veteran attempts to provide a nexus between his current gum diseases and active service, such statements are afforded little probative value given the Veteran's lack of related dental expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, to the extent that the Veteran's reports of in-service onset of periodontal disease conflict with service treatment records, such statements are of limited probative value.  Caluza, 7 Vet. App. at 506.  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for gum disease.  As the preponderance of the probative evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Increased Rating - Onychomycosis  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Therefore, the Board has considered the relevant temporal period from one year prior to the Veteran's November 2009 claim, or from November 2008 to the present.  

The Veteran seeks a compensable disability rating for onychomycosis prior to August 27, 2012, and an increased disability rating in excess of 10 percent thereafter, as currently rated under Diagnostic Code (DC) 7813-7806 regarding dermatophytosis rated as dermatitis or eczema.  See 38 C.F.R. § 4.118, DCs 7806, 7813 (2016).  

Under DC 7813, dermatitis or eczema are rated under the specific criteria provided in Code 7806 or as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Id., DC 7813.  

The Board notes that DCs 7801-05 contain rating criteria for burns scars or other scars resulting in disfigurement or functional impairment.  See id., DCs 7801-05 (2016).  Significantly, the evidence of record documents that the Veteran's predominant disability resulting from his service-connected onychomycosis relates to his skin, rather than any disfigurement or scarring resulting in functional impairment; as such, DCs 7801-05 are not for application.  Id.  

Pursuant to DC 7806, a noncompensable disability rating is warranted for dermatitis or eczema affecting less that 5 percent of the entire body or less than 5 percent of exposed areas, and; no more than topical therapy required during the past 12-month period.  Id, DC 7806.  A 10 percent disability rating is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent disability rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A maximum schedular 60 percent disability rating is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id.  

Following a review of the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to a compensable disability rating for onychomycosis prior to August 27, 2012, and an increased disability rating in excess of 10 percent thereafter.  

Prior to August 27, 2012, there is no probative evidence that the Veteran's onychomycosis affected at least 5 percent but less than 20 percent of his entire body, or at least 5 percent but less than 20 percent of exposed areas, or that his condition required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  

VA treatment records throughout the appeal period document that the Veteran's onychomycosis has required consistent treatment with topical terbinafine hydrochloride and topical benzoyl peroxide ointment; however, they do not document treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs.  Additionally, other than VA examination reports, VA treatment records do not document the overall severity of the Veteran's skin condition in relation to percentage of total body or exposed areas affected, so they are less probative than the VA examination reports discussed below.  

From August 27, 2012, the Veteran's onychomycosis resulted in no worse than at least 5 percent but less than 20 percent of his entire body being affected, with no exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs.  Id.  

Upon VA examination in September 2012, the Veteran's onychomycosis was active and present on all toenails bilaterally.  The condition had not required treatment with oral or topical medications in the past 12 months.  Upon physical examination, the Veteran's skin infection affected 5 to 20 percent of his total body area, with no exposed areas affected, and no resulting functional impact upon his ability to work.  

More recently, upon VA examination in January 2015 the Veteran's active onychomycosis of all toenails was noted to require constant or near-constant treatment with other topical medications, specifically terbinafine hydrochloride; however, there was no other noted treatment required, including topical corticosteroids, systemic corticosteroids, or other immunosuppressive medications.  A physical examination revealed that the Veteran's skin infection affected less than 5 percent of his total body area, with no exposed areas affected, and no resulting functional impact upon his ability to work.  

Based upon the above, the preponderance of evidence weighs against the Veteran's claim of entitlement to a compensable disability rating for onychomycosis prior to August 27, 2012, and an increased disability rating in excess of 10 percent thereafter.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.  

During the April 2017 Board hearing, the Veteran testified that his onychomycosis resulted in pain and soreness in his feet that required him to wear shoes that are two sizes too large, or flip-flops to avoid irritation and rubbing on his toes.  The Board notes that no medical professional has attributed such symptomatology to the Veteran's service-connected onychomycosis.  Even to the extent that the Veteran's lay reports of such symptomatology are not contemplated by the schedular rating criteria, there is no probative evidence that such symptoms have resulted in other related factors such as marked interference with employment and frequent periods of hospitalization for any period on appeal.  As such, referral for consideration of an extraschedular rating for the Veteran's service-connected onychomycosis is not warranted.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for pseudofolliculitis barbae; therefore, the claim to reopen is denied.  

New and material evidence has not been received to reopen a claim of entitlement to service connection for lumbosacral strain; therefore, the claim to reopen is denied.  

Service connection for gum disease is denied.  

A compensable disability rating for onychomycosis prior to August 27, 2012, and an increased disability rating in excess of 10 percent thereafter, is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


